Citation Nr: 0628228	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  02-00 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in November 2003 and February 
2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record shows the veteran lacks the mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. 
§ 3.353(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  During the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (hereinafter "the Court") in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  In 
this case, the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim by correspondence dated in 
February 2004.  Adequate opportunities to submit evidence and 
request assistance have been provided.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records have been requested or obtained.  The available 
evidence is sufficient for an adequate determination.  
Further attempts to obtain additional evidence would be 
futile.  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 C.F.R. § 3.353(a) (2005).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will not make a determination of incompetency without a 
definite expression regarding the question by the responsible 
medical authorities.  38 C.F.R. § 3.353(c).  Determinations 
as to incompetency should be based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Id.

In this case, the veteran stated in his June 2002 claim that 
he was now able to write checks and balance his own account.  
He stated he felt responsible enough to take care of his own 
finances.  The medical evidence includes a December 2001 VA 
psychiatric examination report noting the veteran was 
incompetent for VA purposes.  A similar finding was noted 
upon hospital discharge in May 2002.  VA hospital reports 
dated in December 2003 and January 2004 noted the veteran 
might be using crack cocaine and alcohol more frequently than 
before and that he needed to be supervised for his compliance 
with medication because of his substance-dependent behavior.  

In a December 12, 2003, treatment report a VA staff 
psychiatrist, while noting that the veteran met the criteria 
for mild depression and had a history of chronic 
schizophrenia, polysubstance abuse, alcohol dependence, and 
cocaine dependence, noted that a court would find that the 
veteran was competent and possessed sufficient mental 
capacity to make adequate decisions.  The opinion provided 
was apparently based upon an examination of the veteran and 
review of the available electronic medical records.

VA psychiatric examination in February 2006 noted the veteran 
reported he had a change of heart about his request to have 
competency restored and that he stated his difficulty reading 
with significant memory and attention problems would 
substantially hinder his ability to manage his financial 
affairs independently.  The examiner noted the veteran was 
able to report general information about his income and how 
his money was currently managed, but that he refused to 
attempt simple mathematical calculations stating that he 
would not be able to concentrate well enough.  A brief 
cognitive screen confirmed attentional difficulties, as he 
was unable to spell a word backward or mentally calculate 
serial sevens.  The examiner recommended, based upon the 
clinical interview, the medical evidence of record, and sound 
medical principles, that the veteran's status as incompetent 
be continued.  It was noted that although the veteran's 
current psychiatric symptoms were relatively stable due to a 
recent discharge from an inpatient psychiatric unit, his 
history indicated this period of improvement would be short-
lived.  He was not considered to have sufficient mental 
capacity, insight, or judgment to manage his own funds in his 
own best interests.  The examiner stated this was unlikely to 
change due to the chronic nature of the veteran's psychiatric 
disorder and frequent decompensations.

Based upon the medical evidence of record, the Board finds 
the veteran lacks the mental capacity to contract or to 
manage his affairs, including the disbursement of funds 
without limitation.  Although the medical evidence includes a 
December 2003 opinion that the veteran was considered 
competent, the Board finds that the evidence is persuasive 
that he is incompetent, albeit, with apparent intermittent 
periods of improvement in his psychiatric symptoms.  The 
February 2006 examiner's opinion is clear and convincing and 
leaves no doubt as to the veteran's incompetency.  Therefore, 
the appeal must be denied.


ORDER

The veteran is incompetent for VA benefits purposes; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


